internal_revenue_service number release date department of the treasury washington dc third party communication none date of communication not applicable index number person to contact and id no telephone number refer reply to cc tege eqoeg eo3 plr-t-103445-15 date date ein legend foundation transferee dear ty ending this is in response to the letter dated date and additional submissions dated date date and date in which foundation’s counsel requested on behalf of foundation rulings under sec_501 sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code background based on the documents and representations submitted on behalf of foundation the relevant facts on which foundation’s request for rulings is based are as follows the internal_revenue_service irs has recognized foundation as an organization described in sec_501 and classified it as a private_foundation under sec_509 foundation was established to assist in a family tradition of charitable giving foundation has eight directors who no longer agree on how to carry out foundation’s exempt purposes foundation’s directors propose to transfer a portion of foundation’s ' the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-t-103445-15 assets to transferee for capital endowment purposes to enable transferee to engage in charitable activities the proposed transfer the irs has recognized transferee as an organization described in sec_501 and classified it as a private_foundation under sec_509 after the proposed transfer foundation will engage in broad charitable activities foundation will continue to have the same eight directors but five of those directors will also constitute the directors of transferee under the proposed transfer foundation will transfer approximately percent of its total net assets which consist of cash money market funds and publicly held securities to transferee for no consideration foundation represents that it will exercise expenditure_responsibility over all assets transferred to transferee foundation also represents that i it will not seek to terminate its private_foundation_status under sec_507 and it will continue to operate for exclusively charitable purposes with the remaining share of its assets ii it has never committed any willful repeated acts or failures to act or committed a willful and flagrant act or failure to act giving rise to tax under chapter iii transferee is effectively controlled directly or indirectly by the same person or persons who effectively control foundation as provided in sec_1_507-3 and iv any legal accounting and other expenditures incurred in connection with the proposed transfer will be reasonable necessary and consistent with ordinary business care rulings requested law and analysis requested ruling sec_1 and the proposed transfer from foundation to transferee will constitute a significant distribution of assets described in sec_507 and solely for purposes of applying sec_507 and chapter to foundation the transferee will not be treated as a newly created organization as a result of the proposed transfer of assets the proposed transfer will not be described in sec_507 and therefore will not result in the imposition of the termination_tax under sec_507 on foundation sec_507 imposes the so-called termination_tax on a private_foundation if the foundation is referred to in sec_507 sec_507 provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish such a termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by sec_507 and either such organization pays the tax or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_507 provides that in the case of a transfer of assets of any private plr-t-103445-15 s foundation to another private_foundation pursuant to any liquidation or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization a transfer described in sec_507 is referred to as a sec_507 transfer the exception in sec_507 for what is provided in subsection b excludes sec_507 transfers from imposition of the termination_tax accordingly a transfer of assets described in sec_507 from one private_foundation to another does not trigger the termination_tax on the transferor private_foundation if the transferee private_foundation involved in the transfer is not this is explained in more detail in the applicable regulations sec_1_507-3 states that in the case of a transfer of assets described in sec_507 including a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of sec_1_507-3 the transferee organization will not be treated as a newly created organization similarly sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 treated as a newly created organization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year foundation will transfer approximately percent of its net assets to transferee foundation will not receive any consideration for the amounts transferred and none of the amounts will be out of current income accordingly foundation’s proposed transfer will constitute a significant disposition of assets that will qualify as a sec_507 transfer sec_1_507-4 provides in part that a private_foundation that makes transfers described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable foundation has represented that it has not and will not notify the secretary of any intent to terminate its status as a private_foundation within the meaning of sec_507 and that it has not either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter within the meaning of sec_507 therefore because the proposed transfer will be described in sec_507 and because foundation will not give the notice described in sec_507 or be described in sec_507 foundation’s proposed transfer of assets to transferee will not be described in sec_507 and plr-t-103445-15 transferee will not be treated as a newly created organization for this purpose the conclusion that transferee will not be treated as a newly created organization is reached herein only for purposes of responding to foundation’s request for the ruling that the proposed transfer will not subject foundation to the tax imposed by sec_507 because the transfer will be described in sec_507 sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent for this purpose sec_6110 provides that a written_determination generally means a ruling determination_letter technical_advice_memorandum or chief_counsel_advice the request for rulings to which this letter is directed was submitted by foundation not by transferee accordingly transferee may not use or cite this letter as precedent see also section dollar_figure of revproc_2015_1 2015_1_irb_1 requested ruling the proposed transfer will be in furtherance of foundation’s sec_501 purposes sec_501 exempts from federal_income_tax organizations that are described in sec_501 sec_501 describes organizations that are organized and operated exclusively for charitable and other designated exempt purposes organizations described in sec_501 must operate exclusively for an exempt_purpose revrul_64_182 1964_1_cb_186 provides that a corporation organized exclusively for charitable purposes is entitled to exemption under sec_501 where it is shown to be carrying on through contributions and grants a charitable program commensurate in scope with its financial resources foundation will transfer an amount equal to approximately percent of the fair_market_value of its assets to transferee which is recognized by the irs as being described in sec_501 and as being exempt under sec_501 foundation will continue to operate to further its exempt purposes following the proposed transfer of assets in a manner commensurate in scope with its remaining financial resources accordingly foundation’s proposed transfer of assets will be in furtherance of its sec_501 purposes requested ruling the proposed transfer will not result in the production of investment_income or a taxable sale or disposition of property and thus will not result in the imposition of tax under sec_4940 on foundation sec_4940 imposes an excise_tax on a private foundation’s net_investment_income for the taxable_year sec_4940 defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 sec_4940 provides in part that for purposes of sec_4940 the term gross_investment_income means plr-t-103445-15 the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4940 does not define capital_gain_net_income however sec_53_4940-1 provides in relevant part that in determining capital_gain_net_income for purposes of the tax imposed by sec_4940 there shall be taken into account only capital_gains_and_losses from the sale_or_other_disposition of property held by a private_foundation for investment purposes in the context of applying sec_507 and sec_4940 to a transfer of all of a private foundation’s assets to one or more other private_foundations revrul_2002_28 2002_1_cb_941 states that sec_507 transfers do not constitute investments of the transferor for purposes of sec_4940 and therefore the transfers do not give rise to net_investment_income subject_to tax under sec_4940 foundation’s proposed transfer of its assets to transferee is similar to those in revrul_2002_28 supra in that it is a transfer described in sec_507 foundation proposes to distribute an amount equal to approximately percent of the fair_market_value of its assets to transferee foundation will not receive any form of consideration for the proposed transfer accordingly the proposed transfer to transferee will not result in the production of net_investment_income including capital_gains from a taxable sale or disposition of property and will not result in the imposition of tax under sec_4940 on foundation requested ruling the proposed transfer will not constitute an act of self-dealing with respect to foundation under sec_4941 sec_4941 imposes taxes on each act of self-dealing between a disqualified_person and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing even though sec_4941 does not impose a tax on a private_foundation when an act of self-dealing occurs a foundation with respect to which there has been an act of self-dealing is required to report it to the irs on its annual information_return which is the form_990-pf in this case liabilities p distributes all of its remaining assets in equal shares to x y and z rev sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 defines the term disqualified_person sec_53_4946-1 provides that the term disqualified_person does not include organizations that are exempt under sec_501 thus transferee by definition will not be a disqualified_person with respect to foundation in situation in revrul_2002_28 supra p is recognized as exempt from federal_income_tax under sec_501 and is classified as a private_foundation under sec_509 pursuant to a plan of dissolution after satisfying all of its outstanding plr-t-103445-15 rul states in part that the transfers in question are to sec_501 organizations which are not treated as disqualified persons for purposes of sec_4941 revrul_2002_28 concludes that the transfers do not constitute self-dealing transactions and are not subject_to tax under sec_4941 foundation’s proposed transfer of assets to transferee will not constitute an act of self- dealing because transferee is recognized by the irs as an organization described in sec_501 and exempt from tax under sec_501 with respect to the request for a ruling this letter is directed to foundation and not to transferee or any disqualified persons with respect to foundation or transferee as previously stated sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent accordingly neither transferee nor any disqualified persons with respect to foundation or transferee may use or cite this letter as precedent see section dollar_figure of revproc_2015_1 supra pincite requested ruling the proposed transfer to transferee may be counted toward the satisfaction of foundation’s minimum distribution requirement to the extent the amounts transferred meet the requirements of sec_4942 sec_1_507-3 provides that except as provided in sec_1_507-3 relating to sec_507 transfers in which all of the transferor's assets are transferred to one or more effectively controlled transferee private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such a transfer itself will be counted toward satisfaction of those requirements to the extent the amount transferred meets the requirements of sec_4942 including the recordkeeping requirements of sec_4942 in the case of a sec_507 transfer sec_1_507-3 provides that a substantial_contributor to a transferor foundation will be treated as a substantial_contributor to the transferee organization s sec_4946 provides that a foundation_manager such as a director is a disqualified_person with respect to the foundation accordingly since all eight of the directors of foundation are remaining as directors of foundation and five of them are also directors of transferee a majority of foundation’s directors will be disqualified persons with respect to both of the private_foundations involved in the proposed transfer moreover foundation has represented that transferee is an effectively controlled organization thus transferee will be controlled by persons who are disqualified persons with respect to foundation accordingly the proposed transfer to transferee will be treated as a qualifying_distribution only to the extent that the requirements of sec_4942 are satisfied plr-t-103445-15 sec_4942 states in part that a qualifying_distribution includes any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or disqualified persons with respect to the foundation or ii any private_foundation that is not an operating_foundation under sec_4942 except as provided in sec_4942 transferee will not be an operating_foundation sec_4942 provides that the term qualifying_distribution includes a contribution to i another charitable_organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the transferor or ii a private non-operating foundation if two requirements are satisfied the first such requirement is that the transferee organization satisfies certain pass-through requirements see sec_4942 the second requirement is that the transferor obtains adequate_records or other_sufficient_evidence from the transferee organization s showing that the required pass-through distributions were made see sec_4942 accordingly if transferee makes qualifying distributions in the manner required by the pass-through rules of sec_4942 and if foundation obtains sufficient records to satisfy the recordkeeping requirements of sec_4942 then foundation may count as qualifying distributions those portions of the amounts distributed to transferee that satisfy the requirements of sec_4942 and b requested ruling the proposed transfer will not result in the imposition of tax under sec_4944 on foundation sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of the foundation’s exempt purposes neither sec_4944 nor the regulations thereunder define invest or investment however as mentioned previously in the context of sec_4940 in the context of applying sec_507 and sec_4944 to a transfer of all of a private foundation’s assets to one or more other private_foundations revrul_2002_28 supra states that sec_502 transfers do not constitute investments for purposes of sec_4944 accordingly the proposed transfer will not constitute an investment that jeopardizes foundation’s exempt purposes and will not be subject_to tax under sec_4944 requested ruling the proposed transfer will not constitute a taxable_expenditure under sec_4945 provided that foundation exercises expenditure_responsibility to the extent required by sec_4945 with respect to the proposed transfer to transferee and will not result in the imposition of tax under sec_4945 plr-t-103445-15 sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation such as in this case foundation as a grant to a private non-operating foundation such as in this case transferee unless the grantor foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-4 provides that for purposes of sec_4945 the term grants includes such expenditures as payments to exempt_organizations to be used in furtherance of such recipient organizations’ exempt purposes the irs has recognized transferee as an organization described in sec_501 and classified as private_foundation under sec_509 transferee is not an operating_foundation sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations described in sec_501 including private_foundations pursuant to sec_507 without the transfers being taxable_expenditures under sec_4945 however sec_53_4945-6 does not override the requirement under sec_4945 that grants to private non-operating foundations be subject_to the expenditure_responsibility requirements of sec_4945 such an override is available under sec_1_507-3 when the transfer of assets is a sec_507 transfer of all of the transferor’s assets but it is not available when the transfer does not constitute a transfer of all of the transferor’s assets as is the case here consequently foundation will have to exercise expenditure_responsibility with respect to its grants to transferee including the proposed transfer of assets described in sec_507 to avoid liability for tax under sec_4945 request ruling all foundation’s legal accounting and other expenses related to this request for rulings and the associated asset transfer if reasonable in amount will be qualifying distributions for purposes of sec_4942 and will not be taxable_expenditures for purposes of sec_4945 sec_4942 and sec_53_4942_a_-3 provide in part that the term qualifying_distribution means any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b sec_170 lists the following purposes religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals these purposes are the same as the purposes listed in sec_501 thus a grant by a private_foundation to another organization described in sec_501 ordinarily is an amount_paid to accomplish a purpose described in sec_170 and may be considered to be a qualifying_distribution assuming that foundation’s legal accounting and other expenses_incurred in plr-t-103445-15 connection with this ruling_request and with effecting the proposed transfer will be reasonable and consistent with ordinary business care and prudence and paid to accomplish one or more purposes described in sec_170 such expenses will be considered qualifying distributions under sec_4942 sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 provides that legal administrative and other expenses_incurred by a private_foundation are not taxable_expenditures if the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is reasonable depends upon the facts and circumstances of a particular case thus foundation’s payment of reasonable legal accounting and other expenses relating to the creation of transferee and the transfer of assets to it assuming that foundation can demonstrate ordinary business care and prudence will not constitute taxable_expenditures under sec_4945 rulings based on the foregoing and assuming the accuracy of the facts and representations set forth herein we rule as follows the proposed transfer from foundation to transferee will constitute a significant distribution of assets described in sec_507 and solely for purposes of applying sec_507 and chapter to foundation the transferee will not be treated as a newly created organization as a result of the proposed transfers of assets the proposed transfer will not be described in sec_507 and therefore will not result in the imposition of the termination_tax under sec_507 on foundation the proposed transfer will be in furtherance of foundation’s sec_501 purposes the proposed transfer will not result in the production of investment_income or a taxable sale or disposition of property and thus will not result in the imposition of tax under sec_4940 on foundation the proposed transfer will not constitute an act of self-dealing with respect to foundation under sec_4941 the proposed transfer may be counted toward the satisfaction of foundation’s minimum distribution requirement to the extent the amounts transferred meet the requirements of sec_4942 the proposed transfer will not result in the imposition of tax under sec_4944 on foundation the proposed transfer will not constitute a taxable_expenditure under section plr-t-103445-15 d provided that foundation exercises expenditure_responsibility to the extent required by sec_4945 and will not result in the imposition of tax under sec_4945 all foundation’s legal accounting and other expenses related to this request for rulings and the associated asset transfer if reasonable in amount will be qualifying distributions for purposes of sec_4942 and will not be taxable_expenditures for purposes of sec_4945 the rulings contained in this letter are based upon information and representations submitted by or on behalf of foundation accompanied by a penalty of perjury statement executed by an individual with authority to bind foundation and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination no ruling is granted as to whether foundation qualifies as an organization described in sec_501 or sec_509 this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income set forth above because it could help resolve questions concerning federal_income_tax status this ruling should be kept in foundation’s permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if foundation files its return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if foundation disagrees with our proposed deletions it should follow the instructions in the notice in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of foundation’s authorized representatives this letter is directed only to foundation sec_6110 provides that it may not be used or cited as precedent by anyone else plr-t-103445-15 if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth m griffin chief exempt_organizations branch tax exempt government entities encl notice notice of intention to disclose redacted copy of this letter cc
